Citation Nr: 0806355	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service in the Army from 
February 1983 to February 1986, and active duty service in 
the U.S. Army Reserves from January 2003 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for 
degenerative joint disease (DJD), left knee.  

The veteran testified at a Board hearing at the RO before the 
undersigned Acting Veteran's Law Judge in May 2007.  A 
transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a pre-existing left 
knee condition which he believes was aggravated by service.  
At his May 2007 hearing the veteran testified that he had a 
left knee problem prior to entering active duty due to a 
meniscal tear and surgical repair in 1979.  He explained that 
he notified Army personnel of his knee injury prior to 
service and that they accepted him notwithstanding it.  The 
veteran reported that he then had numerous injuries to his 
left knee throughout his service on active duty and in the 
Reserves that aggravated his left knee condition.  He 
asserted that these injuries resulted in his current DJD of 
the left knee.

The evidence of record does confirm that the veteran had an 
injury to his left knee that pre-existed service.  The 
evidence also contains a favorable medical opinion that was 
submitted by the veteran following his personal hearing June 
2007.  The opinion states that its author reviewed the 
veteran's SMRs, reserve medical records, and private and VA 
treatment records.  The veteran's 1979 injury and a reported 
1989 re-injury of the knee while in the military were noted.  
The author opined that the demands of the veteran's military 
activities certainly contributed to progressive degenerative 
changes since undergoing additional surgery in 1989. 

Thus, the current record contains competent evidence of a 
pre-existing left knee injury, and a medical opinion 
indicating that the veteran's service in the military may 
have contributed to degeneration of his left knee.  SMRs 
dated in July 2001 and July 2003 also show complaints of knee 
pain after striking his knee on a rock and jumping out of a 
truck, respectively.

In light of this evidence, the Board finds that a VA opinion 
is necessary as to the etiology of his current knee 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (c) (2007).  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2006). 

The RO attempted to locate the veteran's service medical 
records (SMRs) for the period of February 1983 to February 
1986, however the service department contacted indicated that 
it did not have these records.  In August 2004 the RO made a 
formal finding that all efforts to obtain the veteran's SMRs 
have been exhausted and that the records are not available.  
The veteran's DD 214 for the period January 2003 to August 
2003 indicates that the veteran had three years of prior 
active service, however, other periods of the veteran's 
active and reserve duty have not been verified.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that appropriate notice has 
been provided pursuant to 38 U.S.C.A.  
§ 5103(a) and 38 C.F.R. § 3.159(b).  

2.  Take all actions necessary to identify 
all periods of the veteran's active and 
reserve service and training.  SMRs and 
personnel records from any periods of 
service in 1989 should be obtained, if 
possible.  Request assistance from the 
service department and any state Adjutant 
General offices deemed appropriate.  
Document negative responses. 

3.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of his current left knee 
disability.  The examiner should review 
the claims file.  The examiner should 
conduct a thorough examination of the knee 
and diagnosis any pathology found.  As to 
each disorder identified, the examiner 
should provide opinion as to whether it is 
at least as likely as not that the 
disability is related to, or first 
manifested during, military service.  If 
it is determined that the disability 
preexisted his original period of active 
service, the examiner should offer an 
opinion as to whether the disability 
permanently worsened during service beyond 
the natural progress of the disability.  A 
rationale must be provided for each 
opinion. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner should 
note the medical reports of record, 
including reports of injury in 1989, 2001, 
and 2003.  The examiner should also 
specifically address the June 2007 private 
medical opinion of record.  A rationale 
for all medical opinions must be provided.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



